Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method of manufacturing loudspeaker involving engaging basket with magnetic circuit assembly and engaging basket with vibrating assembly to form loudspeaker, where no adhesive is being used in the process. The independent claims 1 and 14 identifies a uniquely distinct feature of “….engaging a basket with the yoke of the magnetic circuit assembly through the plastic material of an injection molding process, free from engaging the basket with the magnet set and the washer; and engaging the basket with the vibration assembly to form a speaker, wherein no glue is used in said non-dispensing manufacturing process.” The closest prior art to Milhelich (US 2010/0310111) teaches in paragraph [0064] that when the apertures 1015, 1025 and 1055 may be aligned, nonmagnetic material forming the fastener 1030 such as plastic may be injected. To that end, the magnets 1010 and 1020, the core cap 1050 and the shell pot 1040 may be placed in an injection molding machine. The injected material may be molded into the fastener 1030 in the aligned apertures 1015, 1025 and 1055. In that case, the head/body members 1036, 1034 and 1032 may be formed together and engage with members of the magnet structure 1000. The members of the magnet structure 1000 such as the magnets 1010 and 1020, the core cap 1050 and the shell pot 1040 may operate as a fastener mold such that the fastener 1030 having the shape shown in FIG. 10 may be formed. That is, Milhelich teaches the injected being molded into the fastener, rather than engaging a basket with the yoke of the magnetic circuit assembly through the plastic material of an injection molding process. See at least applicant’s arguments submitted on 04/19/22 on page 2.
Ajiki (US 20050018869) teaches suspension 9a and 9b are incorporated with resin caps 9c provided at respective ends thereof by outsert molding; (b); yoke 4 and suspensions 9a and 9b are joined together by laser welding and (c) cover 2a is joined to frame 2 and covers an outer periphery of yoke 4 as disclosed in Figures 5 and 14 and paragraph [0003] of the specification of Ajiki. That is  teaches using the cover and the frame to contain the yoke, magnet and upper plate, rather han engaging a basket with the yoke of the magnetic circuit assembly through the plastic  material of an injection molding process, free from suspension 9a and 9b are incorporated with resin caps 9c provided at respective ends thereof by outsert molding; (b); yoke 4 and suspensions 9a and 9b are joined together by laser welding and (c) cover 2a is joined to frame 2 and covers an outer periphery of yoke 4 as disclosed in Figures 5 and 14 and paragraph [0003] of the specification of Ajiki. See at least applicant’s arguments on page 2. 
Mango (US 20060147081) teaches a cone body and a surround may be co-molded as a single unit with the same or different materials [0017], but does not mention that a basket is engaged with the yoke of the magnetic circuit assembly through the plastic material of the injection molding process. The prior arts fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651